United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60872
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTHONY KIZZEE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:99-CV-321-GR
                     USDC No. 1:96-CR-28-1-GR
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Anthony Kizzee, federal prisoner # 07411-112, challenged his

drug-related convictions in a 28 U.S.C. § 2255 motion.      The

district court denied his motion and denied Kizzee a certificate

of appealability (“COA”).   Kizzee filed a FED. R. CIV. P. 60(b)

motion, which argued that the district court applied the wrong

standard of review in denying his COA motion.    Kizzee appeals the

denial of his FED. R. CIV. P. 60(b) motion.   We review the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60872
                                -2-

district court’s order for an abuse of discretion.     See Carter v.

Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998).

     The district court recited the correct legal standards in

its order denying Kizzee’s COA motion.    See 28 U.S.C.

§ 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).      The

district court’s statement that Kizzee’s appeal was not taken in

good faith indicates that the district court concluded Kizzee had

not made the required showing to obtain a COA.   Moreover, the

district court stated that it did in fact consider the COA

standard when denying Kizzee’s COA motion.   As Kizzee has not

shown that the district court’s denial of his FED. R. CIV. P.

60(b) motion was an abuse of discretion, the judgment is

AFFIRMED.   Kizzee’s request for a COA is DENIED AS UNNECESSARY.

See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir. 2002).